 

Case 2:20-cv-00065-JRG Document 6 Filed 03/10/20 Page 1 of 1 PagelD #: 55
AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Eastern District of Texas

Case Number: 2:20-CV-00065

Plaintiff:
Vista Peak Ventures, LLC

vs.

Defendant:
Fujifilm Holdings Corporation and Fujifilm Corporation

State of New York, County of Albany)ss.:

Received by Special Delivery Service Inc., to be served on Fujifilm Corporation c/o Fujifilm North America
Cerporation, C/O Corporation Service Company, 80 State Street, Albany, NY 12207.

|, James Boland, being duly sworn, depose and say that on the 6th day of March, 2020 at 2:35 pm, |:

Served the within named CORPORATION by delivering a true copy of the Summons in a Civil Action, Plaintiff's
Complaint for Patent Infringement, Civil Cover Sheet and Piaintiff's Corporate Disclosure Statement to

Cathy Kreiger-Jewell as Litigation Management Specialist of Corporation Service Company as Registered Agent
of the within named corporation, in compliance with state statutes.

Description of Person Served: Age: 60, Sex: F, Race/Skin Color: White, Height: 5'1", Weight: 110, Hair: Gray,
Glasses: Y

| am over the age of 18 and have no interest in the above action.

a GW

James Boland
Process Server

 
     

Subscribed and Sworn to-Hefor¢ me on the 10th day
of March, 2020 by theaffiant who is personally known Special Delivery Service Inc.,

 

to me. 5470 L.B.J. Freeway
Dallas, TX 75240
7 (214) 866-3203
NOTARY PUBLIC

Our Job Serial Number: 2020000841
PATRICIA A. BURKE

NOTARY PUBLIC-STATE OF NEW YORE 6) ) 4

No, 01804922372
Qualified in Aibany County Copyright © 1992-2009 Database Services, Inc. - Process Server's Toolbox V6.3x

wy Commission @xpires Februaty 20,
